TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00712-CR
NO. 03-08-00713-CR


Genaro Fonseca Costilla, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
NOS. 2C07-10637 & 2C08-06708, HONORABLE JOHN MISCHTIAN, JUDGE PRESIDING


O R D E R
PER CURIAM
		Genaro Fonseca Costilla has filed a third motion to extend time to file a brief.  His
brief was originally due to be filed by April 5, 2009.  After this Court's clerk sent a notice of late
brief, Costilla requested and was granted an extension of time to file his brief until July 27, 2009. 
After this Court's clerk sent another notice of late brief, Costilla requested and was granted an
extension of time to file his brief until September 5, 2009.  After this Court's clerk sent another
notice of late brief, Costilla requested an extension of time to file his brief until October 30, 2009. 
No brief has been filed.
		Costilla is ordered to file a brief by December 4, 2009.


		Ordered November 13, 2009.


Before Chief Justice Jones, Justices Waldrop and Henson
Do Not Publish